FILE COPY




                                  No. 07-13-00403-CR


Michael Angelo Medrano                      §     From the 108th District Court of
 Appellant                                          Potter County
                                            §
v.                                                December 30, 2014
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 30, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo